Citation Nr: 0202073	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-22 840 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served from August 1947 to June 1971.  This 
matter comes before the Board on appeal from decisions of the 
Houston, Texas, Department of Veterans Affairs Regional 
Office. 

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period. The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001). In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106 - are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent. 
The temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in May 1999.  The cause of death was 
arteriosclerotic heart disease.

2.  Arteriosclerotic disease was manifest during service.


CONCLUSION OF LAW

A disability incurred in service caused death.  38 U.S.C.A. 
§§ 1101, 1110, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, because the 
Board is granting the benefit sought, any potential violation 
of VCAA is not prejudicial.  

The veteran served his nation.  In February 1971, an X-ray 
examination disclosed arteriosclerotic calcifications within 
the abdominal aorta.  When the veteran was examined by VA in 
1986, X-ray examination disclosed calcification in the 
abdominal aorta.  

By law, arteriosclerosis is a chronic disease.  38 U.S.C.A. 
§ 1101 (West 1991).  We are unable to conclude that the 
arteriosclerosis identified in service is unrelated to the 
same manifestations confirmed in 1986.  Brannon v. Derwinski, 
1 Vet. App. 314, 316-317 (1991).  The record also establishes 
that the veteran died as a result of arteriosclerotic heart 
disease.  Based on the record, the veteran died as a result 
of a disease process that was first manifest during service.  
38 U.S.C.A. §§  1110, 1310 (West 1991). We have no basis to 
ignore the provisions of 38 U.S.C.A. § 1101 or the holding in 
Brannon.  Therefore, service connection for the cause of 
death is granted.

The Board is aware that the first VA examination after 
service concluded that the veteran did not have 
arteriosclerosis.  However, the examiner did not conduct the 
same tests that had resulted in the inservice and 1986 
findings.  Therefore, that first VA examination report is 
accorded little probative value.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).



ORDER

Service connection for the cause of death is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

